


Exhibit 10.3


POST HOLDINGS, INC.
RESTRICTED STOCK UNIT AGREEMENT




THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made effective as of
_______________ (“Date of Grant”) by and between Post Holdings, Inc. and
__________________________ (“Grantee”). Capitalized terms used and not otherwise
defined herein shall have the meaning given to them in the Post Holdings, Inc.
2012 Long-Term Incentive Plan (“Plan”).
WHEREAS, the Board of Directors of the Company (“Board”) has adopted the Plan,
which governs the terms pursuant to which restricted stock units and certain
other awards may be granted to personnel of the Company; and
WHEREAS, the Board, acting through its Committee appointed to administer the
Plan (“Committee”), believes it is in the best interest of the Company to create
an incentive for the Grantee to remain in the employ of the Company and to work
to achieve the Company’s strategic objectives; and
WHEREAS, the Committee has delegated authority to the Chief Executive Officer to
make grants of restricted stock units of less than 10,000 to any individual
employee who is not subject to Section 16 of the Securities Exchange Act of
1934, as amended; and
WHEREAS, subject to the terms described herein, the Company desires to grant to
the Grantee the right to receive in the future a cash payment based on a certain
number of Shares of the Company’s Stock, subject to all terms and conditions
herein.
NOW, THEREFORE, in consideration of the premises, and of the mutual agreements
hereinafter set forth, it is covenanted and agreed as set forth below.
1.Grant of Restricted Stock Unit Award. Pursuant to action of the Board and/or
the Committee through its delegated authority, the Company hereby grants to the
Grantee an award (“Award”) of __________ Restricted Stock Units. Each Restricted
Stock Unit is a bookkeeping entry that represents the right of the Grantee to
receive a cash payment equal to the Fair Market Value of one Share of Stock upon
vesting in the future in accordance with the terms and subject to the risk of
cancellation and forfeiture as described herein.
2.Vesting and Forfeiture.
(a)Time of Vesting. One-third of the Restricted Stock Units covered by this
Agreement shall vest on each of the first, second, and third anniversaries of
the Date of Grant, with the vesting of each installment subject to the Grantee’s
continued employment with the Company (or its Affiliates or Parent, if any)
through the applicable vesting date; provided, however, that upon the Grantee’s
death or Disability, the Restricted Stock Units will fully vest as of the date
of the Grantee’s death or Disability.
(b)Accelerated Vesting. Any Restricted Stock Units which have not yet vested
under Section 2(a) above shall vest upon the occurrence of a Change in Control
while the Grantee is employed by the Company (or an Affiliate or Parent, if any)
if the Restricted Stock Units will not remain outstanding following such Change
in Control (to the extent provided below). If, upon the occurrence of a Change
in Control while the Grantee is employed by the Company (or an Affiliate or
Parent, if any), the Restricted Stock Units remain outstanding following the
Change in Control (e.g., the Restricted Stock Units are assumed by the surviving
corporation or Parent, or the surviving corporation or Parent substitutes
restricted stock units with substantially the same terms for the Restricted
Stock Units), then the Restricted Stock Units shall continue to vest in
accordance with Section 2(a) above, unless the Grantee has a “Qualifying
Termination” as hereafter defined. A Change in Control shall be deemed to occur
for purposes of the foregoing only to the extent a Change in Control occurs that
is also deemed to be a change in control event for purposes of Section
1.409A-3(i)(5)(v) or (i)(5)(vii) of the regulations under Section 409A of the
Code, and the Restricted Stock Units may remain outstanding following such
Change in Control only to the extent such continuation is consistent with
Section 1.409A-3(i)(5) and would not otherwise result in adverse tax
consequences under Section 409A of the Code. Upon

1

--------------------------------------------------------------------------------




the occurrence of a Qualifying Termination, the Restricted Stock Units shall
automatically become fully vested, notwithstanding the normal vesting dates set
forth in Section 2(a) above. For purposes hereof, a “Qualifying Termination”
means a termination of the Grantee’s employment with the Company (and its
Affiliate and Parent, if any) within two years of a Change in Control Date (i)
by the Company (or an Affiliate or the Parent, if any) without Cause, or (ii) by
the Grantee for “Good Reason”. For purposes hereof, “Good Reason” means the
occurrence of one or more of the following, without the Grantee’s consent, which
circumstances are not remedied by the Company within 30 days after its receipt
of a written notice from the Grantee describing the applicable circumstances
(which notice must be provided by the Grantee within 90 days after the initial
existence of the applicable circumstances) and provided that the Grantee
actually terminates employment within one year following the initial existence
of one or more of the following conditions: (A) a material reduction in the
Grantee’s base salary, bonuses or incentive compensation; (B) a material
reduction in the kind or level of employee benefits, fringe benefits or
perquisites to which the Grantee is from time to time entitled; (C) a material
diminution or adverse change in the Grantee’s titles, authorities, duties,
responsibilities or reporting relationships, or the assignment to the Grantee of
duties that are inconsistent with, or materially impair his ability to perform,
the duties of his position prior to the Change in Control; or (D) a change in
the geographic location by 50 miles or more at which the Grantee must perform
his services.
(c)Vesting Date and Vested Units. Each date on which all or a portion of the
Restricted Stock Units vest pursuant to this Section 2 is hereafter referred to
as a “Vesting Date”, and the portion of the Restricted Stock Units that vest on
such date is hereafter referred to as the “Vested Units”.
(d)Forfeiture Upon Termination of Employment. In the event that Grantee’s
employment terminates for any reason or no reason, with or without cause,
voluntarily or involuntarily, Grantee shall forfeit all Restricted Stock Units
which are not, as of the time of such termination (subject to any accelerated
vesting as expressly provided in this Agreement upon a termination of
employment), vested, and Grantee shall not be entitled to any payment or other
consideration with respect thereto.
3.Settlement of the Vested Units.
(a)    Vesting Date Payment. Subject to all the terms and conditions set forth
in this Agreement and the Plan including, without limitation, the vesting
conditions, the Company shall pay to the Grantee a lump sum cash payment equal
to the product of the Fair Market Value of a Share of the Company’s Stock,
multiplied by the number of Vested Units within sixty (60) days after the
Vesting Date. The Grantee shall pay to the Company, or make provision
satisfactory to the Company for payment of, any federal, state, local or foreign
taxes required by law to be withheld in connection with the Award, no later than
the date on which such withholding is required under applicable law. The Company
shall have no obligation to deliver payment until the tax withholding
obligations of the Company have been satisfied by the Grantee.
(b)    Compliance with Laws. The grant of the Restricted Stock Units and
issuance of cash payment upon settlement of the Vested Units shall be subject to
and in compliance with all applicable requirements of federal, state, and
foreign law with respect to such securities. As a condition to the settlement of
the Vested Units, the Company may require the Grantee to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation and to make any representation or warranty with
respect thereto as may be requested by the Company.
4.Incorporation of the Plan by Reference. The Award of Restricted Stock Units
pursuant to this Agreement is granted under, and expressly subject to, the terms
and provisions of the Plan, which terms and provisions are incorporated herein
by reference. The Grantee hereby acknowledges receipt of a copy of the Plan and
agrees to be bound by all the terms and provisions thereof.
5.Ownership Rights. The Restricted Stock Units do not represent a current
interest in any Shares of Stock. The Grantee shall have no voting or other
ownership rights in the Company arising from the Award of Restricted Stock Units
under this Agreement.
6.Committee Discretion. This Award has been made pursuant to a determination
made by the Committee. Notwithstanding anything to the contrary herein, the
Committee shall have plenary authority to: (a) interpret any provision of this
Agreement; (b) make any determinations necessary or advisable for the
administration of this

2

--------------------------------------------------------------------------------




Agreement; (c) make adjustments as it deems appropriate to the aggregate number
and type of securities relating to this Agreement to appropriately adjust for,
and give effect to, any Fundamental Change, divestiture, distribution of assets
to stockholders (other than ordinary cash dividends), reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, stock combination or exchange, rights offering, spin-off or other
relevant change; and (d) otherwise modify or amend any provision hereof in any
manner that does not materially and adversely affect any right granted to the
Grantee by the express terms hereof, unless required as a matter of law, subject
to the limitations stated in the Plan.
7.No Right to Continued Employment. Nothing in this Agreement shall be deemed to
create any limitation or restriction on such rights as the Company otherwise
would have to terminate the employment of the Grantee at any time for any
reason.
8.Entire Agreement. This Agreement and the Plan contain the entire understanding
of the parties with respect to the subject matter hereof and supersede all prior
agreements, understandings and negotiations between the parties.
9.Governing Law. To the extent federal law does not otherwise control, this
Agreement shall be governed by the laws of the State of Missouri, without giving
effect to principles of conflicts of laws. The Grantee shall be solely
responsible to seek advice as to the laws of any jurisdiction to which he or she
may be subject, and participation by the Grantee in the Plan shall be on the
basis of a warranty by the Grantee that he or she may lawfully so participate
without the Company being in breach of the laws of any such jurisdiction.
10.Not Assignable or Transferable. Restricted Stock Units shall not be
assignable or transferable other than by will or by the laws of descent and
distribution. Notwithstanding the foregoing, the Grantee may request
authorization from the Committee to assign his or her rights with respect to the
Restricted Stock Units granted herein to a trust or custodianship, the
beneficiaries of which may include only the Grantee, the Grantee’s spouse or the
Grantee’s lineal descendants (by blood or adoption), and, if the Committee
grants such authorization, the Grantee may assign his or her rights accordingly.
In the event of any such assignment, such trust or custodianship shall be
subject to all the restrictions, obligations, and responsibilities as apply to
the Grantee under the Plan and this Agreement and shall be entitled to all the
rights of the Grantee under the Plan.
11.Specified Employee Delay and Separation. Notwithstanding anything herein to
the contrary, in the event that the Grantee is determined to be a specified
employee within the meaning of Section 409A of the Code, payment on account of
termination of employment shall be made on the first payroll date which is more
than six months following the date of the Grantee’s termination of employment to
the extent required to avoid any adverse tax consequences under Section 409A of
the Code. References to termination of employment under this Agreement shall
mean a “separation from service” within the meaning of Section 409A of the Code.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf, and the Grantee has signed this Agreement to evidence his or her
acceptance of the terms hereof, all as of the Date of Grant.


Post Holdings, Inc.
 
Grantee
 
 
 
 
 
 
 
 
By:
 
 
 
Name:
 
 
[Name]
Title:
 
 
 




3